DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd in US Patent 4672779.
Regarding Claim 1, Boyd teaches a hunting blind comprising: a first panel (4) having a first panel body and a first connecting flange (39) attached to the first panel body; a second panel (4) having a second panel body and a second connecting flange (40) attached to the second panel body; a latch (81) attached to the first panel; and a latch mating element (83) attached to the second panel, the latch configured to mate with the latch mating element when the first panel is positioned adjacent to the second panel.
Regarding Claim 2, Boyd teaches that the latch is attached to the first panel on the first connecting flange.
Regarding Claim 3, Boyd teaches that the latch mating element is attached to the second panel on the second connecting flange.
Regarding Claim 4, Boyd teaches a second latch (48/49) attached to the first panel; and a second latch mating element (48 on 40) attached to the second panel, the second latch configured to mate with the second latch mating element when the first panel is positioned adjacent to the second panel.
Regarding Claim 5, Boyd teaches that the second latch is attached to the first panel on the first connecting flange.
Regarding Claim 6, Boyd teaches that the second latch mating element is attached to the second panel on the second connecting flange.
Regarding Claims 7 and 8, Boyd teaches that the first panel and the second panel have overlapping portions (at 48/49/50) thereof when positioned adjacent to each other.
Regarding Claim 9, Boyd teaches a hunting blind comprising: a side panel 4) having a top latch (96) attached thereto; a top panel (6) having a top latch mating element (91) attached thereto, the top latch configured to mate with the top latch mating element when the top panel is positioned adjacent the side panel.
Regarding Claim 10, Boyd teaches a hunting blind comprising: a plurality of side panels (4), each of said side panels having at least one latch (81) or at least one latch mating element (83) attached thereto, wherein each of the at least one latches corresponds to one of the at least one latch mating elements; at least one of the plurality of side panels having a top latch (96) attached thereto; and at least one top panel (6) having a top latch mating (91) element attached thereto, the top latch configured to mate with the top latch mating element when the top panel is positioned adjacent the at least one of the plurality of side panels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al., McInerney ‘660 & ‘527, Powers et al., Robinson et al., Worms et al., Reed, Tennant, and Yacoboni teach panelized shelters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636